UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6742



RICCARDO DARNELL JONES,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA, Buncombe         County
Judicial System District 28,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00096)


Submitted: June 22, 2006                           Decided: July 3, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Riccardo Darnell Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Riccardo Darnell Jones appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim on which relief could be granted.            We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.             Jones v. State of

North Carolina, No. 1:06-cv-00096 (W.D.N.C. Mar. 30, 2006).                  We

deny Jones’ motions to appoint counsel, to subpoena Leann Melton

and Todd Lentz, and to authorize preparation of transcript at

government expense.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -